Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	 Claims 1-4, 7-9, 11-13, and 16-18 are pending and rejected. Claims 5, 10, 14, and 15 are withdrawn as being directed to non-elected species. Claim 6 is canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-9, 11-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim has been amended to require forming a layer of an aggregate of multiple orientated/aligned graphene sheets, however, it is unclear whether forming the aggregate refers to forming the graphene layer on the primary surfaces of the conductive material foil or whether another layer of a graphene is intended to be formed. The newly added limitations were previously provided for claim 
	Regarding claim 7, the claim is indicated as being dependent on claim 6, however, claim 6 is now canceled, such that it is unclear which claim it is intended to depend from. Since the features of claim 6 have been added to claim 1, claim 7 is interpreted as being dependent on claim 1. Since none of the dependent claims remedy the clarity of claim 7 they are also rendered indefinite. Appropriate action is required without adding new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 8, 11-13, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, JP 2006-185854 A in view of Liu, US 2014/0315083 A1, and Zhamu, US 2015/0266739 A1.
	The citations for Kaneko, JP 2006-185854 A are in reference to the machine translation provided by JPlat-Pat.
	Regarding claims 1, 2, 7, and 8, Kaneko teaches a process for producing a bi-polar electrode for a battery (overview, solution, 0007, 0022, 0028, and Fig. 2), said process comprising: 
a) providing a conductive material foil having a thickness from 10 nm to 100 µm and two opposing parallel primary surfaces and coating one or both of the primary surfaces with a layer of carbon material having a thickness from 5 nm to 50 µm to form a carbon-coated current collector (where a metal foil, i.e. a conductive material, having a thickness ranging from 1 to 100 µm has two opposing parallel primary surfaces that are coated with a layer containing carbon-based particulates to form a layer having a thickness ranging from 0.1 to 10 µm, 0013, 0018, 0020, 0022, 0028, and Fig. 2); and 
b) depositing a negative electrode layer and a positive electrode layer onto two opposing primary surfaces of said carbon-coated current collector, wherein said negative electrode layer is in physical contact with said layer of carbon material or directly with a primary surface of said conductive material foil and said positive electrode layer is in physical contact with said layer of carbon material or directly with the opposing primary surface of said conductive material foil and wherein the negative electrode and the positive electrode deposited on the two opposing primary surfaces have different compositions or structures (where a positive electrode material layer is formed on one surface of the bipolar current collector and a negative electrode material 
Kaneko teaches that the metal foil is coated with a layer that is non-ionically conductive such as a polymer along with the material having electronic conductivity, i.e. the carbon-based material, so as to provide corrosion resistance on the positive electrode side and to reduce the contact resistance between the current collector and the electrode active material (overview, solution, 0013, 0019, and 0020). They teach forming a lithium ion secondary battery using the bipolar electrode plate (0001, 0025, 0056, and 0093).
Kaneko does not teach using graphene as the carbon-based material.
Liu teaches a graphene coating-modified electrode plate for lithium secondary batteries where the electrode plate comprises a current collector foil, graphene layers coated on both surfaces of the current collector foil, and electrode active material layers coated on the graphene layers (abstract). They teach that the graphene coating-modified electrode plate increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene (abstract). They teach that the graphene layer has a thickness of 0.1 to 20 microns (0011). They teach that the electrode active material includes a positive material or a negative material (0013). They teach that the graphene layer includes a binder (0016-0018 and 0035). Therefore, Liu teaches applying a coating containing graphene, i.e. a carbon based particle, and a binder on a current collector foil for a 
From the teachings of Liu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kaneko to have used graphene as the carbon-based material in the layer coating the collector foil because Liu indicates that applying a coating containing graphene and a binder on a current collector foil for a lithium secondary battery where the coating increases the electrical conductivity and dissipation functions of the electrode plate due to the better electrical conductivity and thermal conductivity of graphene such that it will be expected to provide the desired electrical conductivity for the coating layer due to graphene being conductive while also providing benefits of dissipation functions and corrosion resistance since it is a carbon-based particle. Further, since Kaneko teaches forming the coating layer at a thickness of 0.1 to 10 microns and Liu teaches forming the graphene layer at a thickness of 0.1-20 microns, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a thickness in the range of 0.1 to 10 microns because both Kaneko and Liu indicate that a thickness within this range is suitable for a layer imparting electrical conductivity using a carbon-based material in a polymer. Therefore, in the process of Kaneko in view of Liu a layer of graphene material will be applied onto the foil current collector of the bipolar electrode where the foil has a thickness within the claimed range (1-100 µm) and the graphene material layer has a thickness within the claimed range (0.1 to 10 µm). According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  
They do not teach that the coating procedure for coating the primary surfaces of the conductive material foil comprise forming a layer of an aggregate of multiple oriented/aligned graphene sheets are substantially parallel to one another.
	Zhamu teaches a process for producing graphitic film comprising the steps of (a) mixing graphene platelets with a carbon precursor polymer and a liquid to form a slurry and forming the slurry into a wet film under the influence of an orientation-inducing stress field to align the graphene platelets on a solid substrate and (b) removing the liquid to form a precursor polymer composite film (abstract). They teach compressing the graphitic film formed after thermally treating the film to reduce the thickness of the film and improve in-plane properties of the film (0036). They teach that the film-forming step can be conducted by casting or coating the slurry into a thin film on a solid substrate, where the casting or coating procedure must include the application of a stress for the purpose of orienting the graphene sheets/platelets parallel to the thin film plate (0059). They teach that in the coating procedure, the shear stress may be created by extruding the dispensed slurry through a coating die over the supporting substrate (0059). They teach that the coating process can be a continuous roll-to-roll process that is fully automated (0059). They teach that the cast or coated film is initially in a wet state and the liquid component is substantially removed after coating or casting (0059). They teach that miss-orientations of graphite flakes and the presence of defects result in inadequate properties for many thermal management applications and result in low mechanical strength (0076). They teach that graphene planes that are highly aligned or 
	From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kaneko in view of Liu to have coated the foil by extruding the mixture onto the foil substrate in a roll-to-roll process so as to align or orient the graphene sheets in the plane parallel to the substrate because Zhamu teaches that such a process is desirable for improving electrical, mechanical, and thermal properties of a graphene containing film and further because by providing a roll-to-roll process it will improve the efficiency and throughput of the coating process while resulting in a fully automated process as indicated by Zhamu. Therefore, in the process of Kaneko in view of Liu and Zhamu the procedure of coating both primary surfaces of the foil with a layer of graphene material comprises forming a layer of an aggregate (i.e. multiple sheets of graphene) of multiple oriented/aligned graphene sheets that are substantially parallel to one another by a coating process selected from roll-to-roll coating selected from extrusion coating, where the process is understood to be in reference to coating the primary surfaces of the conductive material foil as discussed in the 112(b) rejection above. Further, since the process results in aligning and orienting the graphene sheets parallel to the substrate, the process is understood to be a forced assembling and orienting procedure since it will force the graphene sheets to assemble into an oriented 
Regarding claims 3, 11, and 12, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Kaneko further teaches that that materials are coated by dispersing a dispersion in a solvent and applying the coating to both sides of the metallic foil followed by drying the coating such that a dispersion of the carbon-based material and polymer will be provided in a solvent (0019-0022). Liu teaches coating both surfaces of the current collector foil with a graphene layer by mixing graphene, binder, and solvent to form a slurry (0021). Zhamu also teaches mixing the graphene platelets and a carbon precursor polymer in a liquid to form a slurry and forming the slurry into a wet film by extrusion followed by removing the liquid (abstract and 0059). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have mixed the polymer, graphene, and a solvent so as to provide a dispersion or slurry and to coat the dispersion of the foil by extrusion because both Kaneko, Liu, and Zhamu indicate that such a mixture and process is suitable for coating the foil, where since Liu indicates that the polymer is used as a binder and Kaneko teaches using a polymer, it is understood to also act as a binder for the graphene sheets, and further where Zhamu indicates that a polymer can be included in the extruded mixture for forming the film. Therefore, in the process of Kaneko in view of Liu and Zhamu the coating procedure will comprise dispersing multiple graphene sheets in a matrix material/adhesive resin/binder polymer, in a liquid medium (solvent) 
Regarding claim 4, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Liu further teaches that the graphene layer is a laminar carbon material comprising a single layer or 1 to 20 sublayers, where the structure inside the sublayer is hexagonal honeycomb lattices formed by sp2 hybrid orbitals of carbon atoms, and the structure between the sublayers being formed of carbon atoms bound by pi-bonds, or the graphene layer is a graphene material containing one or more fluorine, nitrogen, oxygen, carbonyl, carboxyl, and hydroxyl and/or intercalated graphene (0017). Liu teaches that graphene is a material having a single or a few layers of sp2 hybridized structure, wherein in the multilayer structure, the layers are bound in the form of a pi-bond there between (0006). Therefore, the graphene material suggested to be used by Liu is understood to include pristine graphene, i.e. carbon atoms bound in sp2 hybrid orbitals in a hexagonal honeycomb lattice since Liu indicates that is the material used and that is what graphene is, where the graphene will have a single or 1-20 layers such that it is considered to be either single layer graphene or graphene having a range overlapping a few layers (where a few layers are understood to be up to 10 layers as described in the instant specification at page 25, lines 11-22). 

Therefore, in the process of Kaneko in view of Liu and Zhamu the multiple graphene sheets will contain either single-layer pristine graphene or pristine graphene having a layer range overlapping the range of claim 4 as suggested by Liu and Zhamu. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 13, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 11. 
	As noted above for claims 7 and 8, Zhamu teaches compressing the graphitic film formed after thermally treating the film to reduce the thickness of the film and improve in-plane properties of the film (0036). 
From the teachings of Zhamu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Kaneko in view of Liu and Zhamu to have compressed the aggregate to reduce the thickness of the graphene layer because Zhamu indicates that such a process improves the in-plane properties of the film, where since the process reduces the thickness it will also be expected to reduce the porosity of the film along with the benefit of brining the graphene sheets closer into contact with one another to 
Regarding claim 16, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 2. Kaneko further teaches applying the coating layer followed by drying (0022). Liu further teaches drying the slurry applied to the foil in an oven at 50°C to 200°C (0021). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have heated the applied coating to a temperature ranging from 50-200°C so as to dry the coating on the foil because Kaneko and Liu both indicate that it is desirable to dry a coating containing carbon-based material, a polymer, and a solvent and Liu indicates that a temperature of 50-200°C is suitable for such a drying process. Therefore, in the process of Kaneko in view of Liu and Zhamu the aggregate layer will be heat treated after procedure (a) at a temperature within the range of instant claim 16. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). 
Regarding claim 18, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 1. Kaneko further teaches using the bipolar electrodes to form a bipolar battery (0001, 0007, 0043, 0056, and Fig. 4).

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Liu and Zhamu as applied to claims 8 and 16 above, and further in view of Jang, US 2017/0221643 A1.
	It is noted that the second inventor is used for US 2017/0221643 A1 to differentiate between Zhamu references.
Regarding claim 9, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 8, where the coating process is suggested to align the graphene sheets so as to be parallel to one another. As noted above for claims 7-8, Zhamu teaches compressing the graphitic film formed after thermally treating the film to reduce the thickness of the film and improve in-plane properties of the film (0036). 
They do not teach compressing the layer of graphene material to an extent that multiple graphene sheets are substantially aligned to be parallel to one another.
Jang teaches a process for producing an electrolyte-impregnated laminar graphene structure for use as a supercapacitor electrode (abstract). They teach that a dispersion is prepared containing graphene sheets in an electrolyte and the dispersion is subjected to a forced assembly procedure which results in the graphene sheets being substantially aligned along a desired direction (abstract). They teach that the process may further include a step of compressing or roll-pressing the electrolyte-impregnated laminar structure to reduce the thickness and improve orientation of the graphene planes along a direction parallel to the conveyor surface (0039 and 0041). Therefore, Jang indicates that pressing can reduce thickness and improve the orientation of graphene sheets in a film along a direction parallel to a surface.
From the teachings of Zhamu and Jang, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have pressed or compressed the graphene material layer to improve the orientation of the graphene layers so that they are substantially aligned to be parallel to one another and to improve the in-plane properties of the film because Zhamu and Jang indicate 
Regarding claim 17, Kaneko in view of Liu and Zhamu suggest the limitations of instant claim 16. As noted above for claims 7-8, Zhamu teaches compressing the graphitic film formed after thermally treating the film to reduce the thickness of the film and improve in-plane properties of the film (0036), such that the film will be a dry film when it is compressed. 
	They do not teach after heat-treating, compressing to align the aggregate of multiple graphene sheets in such a manner that the graphene sheets are substantially parallel to each other.
As discussed above for claim 9, Jang provides the suggestion of pressing or compressing the graphene material layer to improve the orientation of the graphene layers so that they are substantially aligned to be parallel to one another and to improve the in-plane properties of the film because Zhamu and Jang indicate that pressing a graphene containing layer provides such benefits such that it will be expected to result in improved properties of the film. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have performed the pressing after heating because Zhamu indicates pressing can be done after heat treating the film, indicating the it is a dry film, so as to improve the in-plane properties such that pressing after drying will be expected to align the graphene sheets so as to be parallel to each other so as to improve the in-plane properties. 

Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive. While the option of coating and casting has been removed from the possible coating methods, the process suggested by Zhamu is also interpreted as providing a forced assembling and orienting procedure since the extrusion process will result in forcing the graphene sheets to be aligned and oriented parallel to the substrate and further because extrusion coating is indicated as being an acceptable roll-to-roll coating process. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA D MCCLURE/Examiner, Art Unit 1718                                                                                                                                                                                                        
/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718